Citation Nr: 1338579	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  03-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for vascular, nerve or muscle disability, to include as secondary to service-connected disabilities.

2.  Entitlement to an increased rating for right knee subluxation with residual quadriceps atrophy and knee instability, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for traumatic chondromalacia of the right patella, currently rated 10 percent disabling.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1992 to November 1992.

These matters came to the Board of Veterans' Appeals (Board) from a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in February 2013.

In a June 2013 rating decision, the RO granted entitlement to service connection for left knee strain, assigning a 10 percent rating, effective October 9, 2001.  The grant of service connection for left knee strain constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative has submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Vascular, nerve or muscle disability

The Veteran has claimed vascular, nerve or muscle disability due to her service-connected disabilities.  In June 2013, she underwent a vascular and arteries examination, a peripheral nerves examination, and a muscle examination with a VA physician assistant.

The examiner found that the Veteran had never been diagnosed with a vascular disease.  The Veteran's representative asserts that the Disability Benefits Questionnaire reflects October 2010 treatment for deep vein thrombosis following a motor vehicle accident.  The VA examiner found no vascular disability.

The examiner found that the Veteran had never been diagnosed with a muscle disability.  The Board notes, however, that service connection has been established for traumatic chondromalacia of the right patella secondary to subluxation with residual quadriceps atrophy and resultant knee instability.  The Veteran's quadriceps atrophy was not acknowledged by the VA examiner, who found no muscle disability or injury.  

The Board finds that the Veteran should be afforded a VA examination with a physician with appropriate expertise to clarify any diagnoses and provide an etiological opinion.  

Right knee disability

In a September 1993 rating decision, service connection was established for limitation of motion, right knee, rated 10 percent disabling, effective November 14, 1992, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In a May 1999 rating decision, the RO recharacterized the issue as traumatic chondromalacia of the right patella secondary to subluxation with residual quadriceps atrophy and a resultant knee instability (previously rated as limitation of motion, right knee, continuing the 10 percent rating pursuant to Diagnostic Code 5257.

In October 2001, the Veteran filed an increased rating claim, which was denied in a July 2002 rating decision.  The Veteran perfected an appeal.  

In a September 2003 rating decision, the RO determined that effective May 7, 2002, the service-connected traumatic chondromalacia of the right patella secondary to subluxation with residual quadriceps atrophy and knee instability would be separately evaluated as subluxation with residual quadriceps atrophy and knee instability, right, 10 percent disabling (pursuant to Diagnostic Code 5257) , and traumatic chondromalacia of the right patella, 10 percent disabling (pursuant to Diagnostic Code 5010).  

In a June 2013 rating decision, the AMC granted service connection for traumatic chondromalacia of the right patella, assigning a 10 percent rating, effective May 7, 2002.  

In reviewing the codesheet attached to the June 2013 rating decision, the following is reflected:

* traumatic chondromalacia of the right patella, rated 10 percent disabling, from May 7, 2002, pursuant to Diagnostic Code 5261

* traumatic chondromalacia of the right patella associated with subluxation with residual quadriceps atrophy and knee instability, right, rated 10 percent disabling, from May 7, 2002 to May 7, 2002, pursuant to Diagnostic Code 5010

* subluxation with residual quadriceps atrophy and knee instability, right, rated 10 percent disabling from May 7, 2002, pursuant to Diagnostic Code 5257

The Board is unable to determine the intent of the AMC in issuing the June 2013 rating decision as the AMC was granting service connection for traumatic chondromalacia of the right patella; however, service connection was already in effect for this disability.  It is not known whether the AMC was attempting to assign a separate compensable rating pursuant to Diagnostic Code 5261 or whether the AMC was recharacterizing the disability as 10 percent disabling pursuant to Diagnostic Code 5261.  Moreover, the codesheet reflects that the 10 percent rating assigned pursuant to Diagnostic Code 5010 is only in effect for 1 day, on May 7, 2002.  There appears to be a clerical error and this must be addressed.

On remand, the AMC must clarify the ratings assigned to the Veteran's right knee disability, to include the diagnostic codes and effective dates assigned.  The AMC must clarify whether the Veteran's right knee disability is separately evaluated under two or three diagnostic criteria.  

With regard to the March 2013 VA examination pertaining to the right knee, it is noted that the examiner did not address the effect of flare-ups on the Veteran's knee disability.  The Veteran reported flare-ups which impact the function of the knee, specifically that use increases the knee pain.  

The United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  

On range of motion testing, flexion was to 75 degrees, with pain beginning at 0 degrees.  Extension ended at 10 degrees.  It was noted that she has functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

The examiner, however, did not comment on the effect of flare-ups on the Veteran's right knee disability and the examiner did not comment on whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time.  Thus, remand is necessary to obtain further opinion.  

TDIU

VA outpatient treatment records reflect that the Veteran received her accounting degree in December 2009 but has not worked since an October 2010 motor vehicle accident.  A January 2013 VA outpatient treatment record reflects that the Veteran is supposed to go back to school to prepare for the CPA examination and references VA vocational rehabilitation.  The Veteran's vocational rehabilitation folder must be associated with Virtual VA or VBMS as it may provide pertinent to the TDIU issue in appellate status.  

On remand, updated treatment records should be obtained from the Akron, Ohio VA Medical Center (VAMC) for the period from June 27, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran another opportunity to complete an appropriate release (VA Form 21-4142) pertaining to Barberton Citizens Hospital dated in July 2009, October 2009, and December 2009.

2.  Associate with Virtual VA or VBMS updated treatment records from the Akron VAMC for the period from June 27, 2013.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of any vascular, nerve, or muscle disability.  The Veteran's claims file contained in Virtual VA, VBMS, CAPRI, and AMIE should be available for review by the examiner.  Appropriate testing should be conducted.  

After review of the claims folder, the examiner should respond to the following:

(a)  Please identify any and all vascular disabilities, to include any deep vein thrombosis;

(b)  Is a vascular disability at least as likely as not (a 50 percent probability or more) caused or aggravated (i.e. worsened beyond its natural progression) by her service-connected right knee disabilities of right knee subluxation with residual quadriceps atrophy and knee instability, and/or traumatic chondromalacia of the right patella;

(c)  Please identify any and all nerve disabilities;

(d)  Is a nerve disability at least as likely as not (a 50 percent probability or more) caused or aggravated (i.e. worsened beyond its natural progression) by her service-connected right knee disabilities of right knee subluxation with residual quadriceps atrophy and knee instability, and/or traumatic chondromalacia of the right patella;

(e)  Please identify all muscle disabilities, to include the Veteran's residual right quadriceps atrophy;

(f)  Is a muscle disability at least as likely as not (a 50 percent probability or more) caused or aggravated (i.e. worsened beyond its natural progression) by her service-connected right knee disabilities of right knee subluxation with residual quadriceps atrophy and knee instability, and/or traumatic chondromalacia of the right patella;

A complete rationale for all opinions have been provided.

4.  Return the claims folder and a copy of this Remand to the March 2013 VA examiner for an opinion regarding the following:

Please comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  

The examiner should be informed that the Veteran is competent to describe the frequency and severity of her symptoms.

A rationale for all opinions should be provided.  

If the March 2013 VA examiner is unavailable, please refer the case to another physician with appropriate expertise for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion. 

5.  In the interest of avoiding future remand, the AMC/RO should then review the opinion and/or examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies.

6.  The AMC must clarify the ratings assigned to the Veteran's right knee disability, to include the diagnostic codes and effective dates assigned.  The AMC must clarify whether the Veteran's right knee disability is separately rated under two or three diagnostic criteria.  

7.  After completion of the above, review the expanded record and readjudicate the service connection claim, increased rating claims and entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


